Name: Commission Regulation (EEC) No 3694/90 of 19 December 1990 amending Regulation (EEC) No 2565/90 adopting for 1991 the measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/36 Official Journal of the European Communities 20. 12. 90 COMMISSION REGULATION (EEC) No 3694/90 of 19 December 1990 amending Regulation (EEC) No 2565/90 adopting for 1991 the measures to improve the quality of olive oil production Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 2565/90 (3) adopted for 1991 measures aimed at improving the quality of olive oil production ; whereas these include preventive action against the olive fly (Dacus oleae) and, where appropriate, other harmful organisms ; whereas the duration of this action is such that the costs involved will exceed the resources available from the 1988/89 market ­ ing year ; Whereas under Article 3 of Council Regulation (EEC) No 1227/89 of 3 May 1989 fixing the production target price, the production aid and the intervention price for olive oil for the 1989/90 marketing year (4), 2 % of the production aid allotted to olive oil producers in each producing Member State is assigned to financing of measures to improve olive oil quality in these countries ; whereas these resources should be assigned to the programmes to be implemented during 1991 ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2565/90 is hereby replaced by the following : 'Article 2 Expenditure on action as specified in this Regulation shall be financed from the resources provided by the deduction made from the production aid pursuant to Article 3(1 ) of Regulation (EEC) No 2211 /88 and to Article 3 of Regulation (EEC) No 1227/89 . Allocation of these resources for financing the action in question shall be based on the amount withheld in each Member State.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No 172, 30. 9 . 1966, p . 3025/66. O OJ No L 338, 5 . 12. 1990, p. 1 . (3) OJ No L 243, 6. 9 . 1990, p. 5. M OJ No L 128, 11 . 5 . 1989, p. 18 .